Citation Nr: 9920925	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hearing loss 
disability.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Bryon Rhodes, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from  July 1967 to January 
1968 and from January 15, 1970 to March 29, 1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1998 rating decision rendered by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein it was determined that new 
and material evidence had not been submitted to reopen claims 
for service connection for hearing loss and diabetes 
mellitus.



FINDINGS OF FACT

1.  Service connection for a hearing loss disability was 
denied by the RO by means of an July 1992 rating decision.
 
2.  The evidence received subsequent to July 1992, with 
regard to the appellant's claim for service connection for a 
hearing loss disability, is either not new or not relevant. 

3.  Service connection for diabetes mellitus was denied by 
the RO by means of an February 1995 rating decision.
 
4.  The evidence received February 1995, with regard to the 
appellant's claim for service connection for diabetes 
mellitus is "new and material."

5.  Diabetes mellitus is not shown to have been incurred in, 
or aggravated by, service.

6.  The veteran was initially diagnosed with diabetes 
mellitus in August 1971 with an onset of symptoms of 
polyuria, polydipsia and polyphagia approximately three 
months prior to the diagnosis of his diabetes.


CONCLUSIONS OF LAW

1.  The RO's rating decision of July 1992, wherein service 
connection for a hearing loss disability was denied, is 
final.  38 C.F.R. § 3.104 (1998).

2.  The evidence received subsequent to the RO's July 1992 
rating decision does not serve to reopen the veteran's claim 
for service connection for a hearing loss disability.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a) (1998).

3.  The RO's rating decision of February 1995, wherein 
service connection for a diabetes mellitus was denied, is 
final.  38 C.F.R. § 3.104 (1998).

4.  The evidence received subsequent to the RO's February 
1995 rating decision serves to reopen the veteran's claim for 
service connection for diabetes mellitus. 38 U.S.C.A. § 5108 
(West 1991);  38 C.F.R. § 3.156(a) (1998).

5. The veteran's claim for service connection for diabetes 
mellitus is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3,309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107 (a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994);  see also Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim. See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

I.  Hearing Loss Disability

Service connection for hearing loss was denied by the RO by 
means of a rating decision rendered in July 1992.  A January 
1968 separation examination, indicates that the veteran had 
normal hearing and ears upon discharge.  The evidence shows 
that the he was called to active duty in January 1970.  
Audiograms were taken in January 1970 revealing sensorineural 
hearing loss, high frequency.  The RO denied service 
connection as a hearing loss disability was not shown on his 
separation examination in 1968 and pre-existed his call to 
active duty in 1970.  The record shows that the appellant was 
notified of the RO's decision in July 1992.   At that time, 
the RO considered the evidence of record, which included the 
veteran's service medical records.  The record does not show 
that a notice of disagreement was filed or that an appeal was 
perfected within one year after notification of the RO's 
decision.  Therefore, the decision of July 1992 became final 
in July 1993 as to the issue of entitlement to service 
connection for a hearing loss.  38 C.F.R. § 3.104 (1998).

The evidence submitted subsequent to the July 1992 includes 
the following: various statements from the veteran, VA 
outpatient treatment records from 1994, private medical 
records from Dr. Kevin D. Hale, private medical records from 
St. Joseph's Regional Hospital, private medical records from 
Ouachita Memorial Hospital, and a statement from [redacted]
[redacted], the veteran's former roommate.
 
As stated previously, "new" evidence means more than 
evidence that has not previously been included in the claims 
folder, and must be more than cumulative of prior evidence, 
in that it presents new information.  The various statements 
from the veteran are not "new" as they merely restate his 
prior allegations that he should be granted service 
connection for his hearing loss disability.  Similarly, the 
March 1998 letter from Mr. [redacted] is also not "new."  In 
this letter, Mr. [redacted] restates the veteran's contentions 
that he sought treatment after discharge for hearing loss.  

The evidence submitted after July 1992 includes VA outpatient 
treatment records from 1994, private medical records from Dr. 
Kevin D. Hale from 1991 through 1994, treatment records from 
St. Joseph's Regional Hospital from August 1991 and April 
1994, and treatment records from Ouachita Memorial Hospital 
from August 1971.  This medical evidence is "new" in that 
it does present information which had not previously been 
associated with the veteran's claims folder.  However, the 
evidence is not "material" as it does not bear directly and 
substantially upon the specific matter under consideration.  
The medical evidence does not address the issue of the 
etiology or onset of the veteran's hearing loss disability.  
The VA outpatient treatment records note treatment for 
numerous conditions including sinusitis, arm pain, an ingrown 
toenail and foot pain, left arm numbness, dizziness, 
headaches, nausea, blurred vision, right shoulder pain and 
neck pain.  Similarly, the private medical records from Dr. 
Hale and Ouachita Memorial Hospital show treatment for 
diabetes and the records from St. Joseph's Regional Hospital 
show treatment for hypoglycemia and for foot and arm pain.  
None of the medical records submitted subsequent to July 1992 
mention the etiology of his hearing loss disability or relate 
this hearing loss disability to service.   

Accordingly, based on the preceding discussion, the Board 
finds that new and material has not been submitted sufficient 
to reopen the veteran's claim for service connection of a 
hearing loss disability. 

II.  Diabetes Mellitus

The veteran also contends that new and material evidence has 
been submitted to reopen a claim for service connection for 
diabetes mellitus.  Service connection for diabetes mellitus 
was denied by the RO by means of a rating decision rendered 
in February 1995, as the record did not show, by means of 
objective medical evidence, that his diabetes either was 
incurred in service, was aggravated by service, or was 
manifested to a compensable degree within one year of 
separation from active duty.  At that time, the RO considered 
the evidence of record, which included the veteran's service 
medical records and post-service treatment records.  The 
record shows that the appellant was notified of the RO's 
decision in February 1995.  The record does not show that a 
notice of disagreement was filed or that an appeal was 
perfected within one year after notification of the RO's 
decision.  Therefore, the decision of February 1995 became 
final in February 1996 as to the issue of entitlement to 
service connection for diabetes mellitus.  38 C.F.R. § 3.104 
(1998).

The evidence received subsequent to February 1995 includes 
private medical records of an admission to Ouachita Memorial 
Hospital in September 1971.  The veteran was hospitalized 
complaining of unexplained polyuria, polydipsia and 
polyphagia with an onset of three months prior to his 
admission.  Upon admission to the hospital, he reported a 
negative history of diabetes.  He was discharged with a final 
diagnosis of diabetes mellitus.  

Additionally evidence submitted after February 1995 includes 
a March 1988 letter from [redacted].  Mr. [redacted] 
stated that the veteran was in good health prior to his 
active duty and that he was diagnosed with diabetes shortly 
after discharge.  Similarly, the veteran appeared at a 
personal hearing before the RO in March 1998.  During this 
hearing, the veteran reiterated his claim that his diabetes 
became manifested within six weeks after discharge, and he 
stated that he received treatment for his diabetes since the 
early 1970s.  

As set forth above, in order to reopen a claim, the evidence 
received must be both "new" and "material."  The evidence 
of the veteran's hospitalization in 1971 is "new," in that 
it represents information that had not previously been 
associated with the veteran's claims folder.  Similarly, this 
evidence is "material" as it bears directly on the specific 
matter under consideration which is the etiology on onset of 
the veteran's diabetes.  Additionally, with the evidence 
previously assembled, this evidence is so significant as to 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board finds that new and material 
evidence has been submitted sufficient to reopen the 
veteran's claim for service connection for diabetes mellitus 
pursuant to 38 C.F.R. § 3.156 (1998), and the issue is 
reopened.

As the issue of entitlement to service connection for 
diabetes mellitus has been reopened, the Board will now 
proceed to determine whether the veteran has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.  If he has not presented a well grounded 
claim, the appeal fails as to that claim, and the Board is 
under no duty to assist him in any further development of the 
claim, since such development would be futile.  38 U.S.C.A. 
§  5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

With regard to the veteran's claim for service connection for 
diabetes mellitus, the determinative issues presented are (1) 
whether the veteran had diabetes mellitus during service; (2) 
whether he currently has diabetes mellitus; and if so, (3) 
whether his diabetes mellitus is etiologically related to his 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The veteran's service medical records do not show any 
complaints, treatment, or diagnosis of diabetes mellitus 
during service.  Additionally, the evidence does not show 
that a pre-existing disability was aggravated by service as 
the evidence shows that the veteran was first diagnosed with 
this disability in August 1971.  

The Board notes that service connection may be established 
for a current disability which has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995);  Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  However, 
no health care professional has related the onset of his 
diabetes to his active duty, nor does the veteran claim that 
the onset of his diabetes was during service; rather, he 
claims presumptive service connection.  

The Board notes that certain chronic disabilities may be 
granted presumptive periods if the disability becomes 
manifested to a compensable degree within a prescribed period 
after separation from service.  38 C.F.R. § 3.307 (1998). In 
order to establish service connection for diabetes mellitus 
using the presumptive period under 38 C.F.R. § 3.307 (1998), 
the disability must become manifested to a compensable degree 
within one year following service.  38 C.F.R. § 3.309 (1998).  

For purposes of establishing presumptive service connection, 
the service requirement means 90-days of active, continuous 
service.  38 C.F.R. § 3.307 (a)(1) (1998).  The veteran's 
first period of active duty, from July 1967 to January 1968, 
clearly meets the 90-day requirement of active, continuous 
service.  However, the veteran's second period of active 
duty, from January 15, 1970 to March 20, 1970, does not met 
the 90-day requirement of active, continuous service.  
Accordingly, in order to establish service connection on a 
presumptive basis, the veteran's diabetes mellitus must have 
become manifested to a compensable degree before January 
1969, which is one year after discharge from his first period 
of service.  The evidence shows that he was diagnosed with 
this disability in August 1971 and that the onset of his 
symptoms, based on his own contemporaneous statements, was 
approximately May 1971, more than one year after separating 
from his first period of active duty. 

Accordingly, as the evidence does not show that diabetes 
mellitus either incurred in, or was aggravated by service, 
nor does the evidence show that service connection under a 
presumptive period is warranted, the veteran has failed to 
present a well grounded claim for service connection of 
diabetes mellitus, and his claim for service connection is 
denied.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1998).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a hearing loss 
disability.  

New and material evidence has been received to reopen a claim 
of entitlement to service connection for diabetes mellitus.  
Having been reopened, the claim for entitlement to service 
connection for diabetes mellitus is not well ground, and is 
therefore, denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

